Citation Nr: 0731582	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ringworm fungus, to 
include as being the result of exposure to herbicides.  

2.  Entitlement to service connection for a skin rash, to 
include as being the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
ulcerative colitis, ringworm fungus, and rash.  

The Board notes that the veteran submitted a notice of 
disagreement (NOD) for ringworm fungus; however, the RO 
issued a statement of the case (SOC) for both the ringworm 
fungus and rash.  Subsequently thereafter, in the veteran's 
VA Form 9, Appeal to the Board of Veterans' Appeals, received 
in July 2006, the veteran listed ringworm fungus, rash, and 
ulcerative colitis as issues on appeal.  The RO considered 
the VA Form 9 a NOD for ulcerative colitis and issued a SOC 
in October 2006.  In November 2006, the veteran submitted a 
statement withdrawing his claim of service connection for 
ulcerative colitis.  The Board finds the claim of service 
connection for ulcerative colitis has been withdrawn and is 
no longer on appeal.  See 38 C.F.R. § 20.204 (2006).  As the 
withdrawn issue is no longer before the Board, the appeal is 
limited to the two issues addressed above, and as reflected 
on the title page of this remand.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for ringworm 
fungus and rash.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran contends that service connection is warranted for 
his ringworm fungus and rash.  During the July 2007 hearing, 
the veteran stated that he developed ringworm fungus and a 
severe rash while stationed in Vietnam.  Upon discharge from 
service, the veteran explained that he lived in the northeast 
area of the United States for approximately thirty-one years 
where the weather was cool and dry, but during the summer 
months, he would develop minor flare-ups of his skin 
condition.  After relocating to Florida, the veteran 
indicated that his ringworm fungus and rash have become very 
active, which has caused him to seek medical attention.  The 
veteran asserts that his ringworm fungus and rash are direct 
results of being exposed to Agent Orange and serving in the 
jungles and rice paddies of Vietnam.  

Review of the veteran's service medical records indicate that 
the veteran was seen at sick call in March 1968 for 
complaints of a rash.  The note states that the veteran was 
diagnosed with ringworm of the right shoulder; however, 
clinical evaluation of the skin upon discharge in October 
1968 was noted as being normal.  Post service treatment 
records reflect continuing complaints and treatment of a rash 
and ringworm.  A May 2002 private treatment record states 
that the veteran complained of a scaly lesion on his back.  
The veteran was diagnosed with tinea versicolor.  Similarly, 
VA outpatient treatment records dated March 2005 and October 
2005 reflect treatment for a rash on his back and tinea 
versicolor on his back and shoulders.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  Review of the evidentiary record shows that the 
veteran has not been afforded a Compensation and Pension 
examination in connection with his claims.  Given the 
veteran's contentions regarding his ringworm fungus and rash 
during service and thereafter, as well as evidence of a 
current skin condition, the Board finds that an examination 
is necessary prior to final appellate review.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Afford the veteran a dermatological 
examination to determine the nature and 
likely etiology of the veteran's ringworm 
fungus and rash.  The claims folder must 
be provided to the examiner for review in 
conjunction with the examination.  All 
studies or tests deemed necessary by the 
examiner should be performed.  The 
examiner should conduct a thorough 
examination of the veteran's body and 
provide a diagnosis for any skin 
pathology found.  As to any skin 
disability found on examination, the 
examiner should be asked to indicate 
whether is it at least as likely as not 
that such disability is related to his 
military service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



